Citation Nr: 1743392	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD), prior to February 6, 2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD on and after February 6, 2008.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD.  He perfected a timely appeal to that decision.  

In August 2010, the Veteran testified at a hearing before a Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.    

In March 2011, the Board remanded the case to the RO for further evidentiary development.  By a Decision Review Officer's (DRO) decision, dated in May 2013, the RO increased the rating for PTSD from 30 percent to 50 percent, effective February 6, 2008.  That rating action denied a TDIU.  A supplemental statement of the case (SSOC) was issued in June 2013.  A claimant is presumed to be seeking the highest rating available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of an increased rating for the Veteran's PTSD remains in appellate status.  

In a June 2014 decision, the Board denied the Veteran's claim for a rating in excess of 30 percent for PTSD prior to February 6, 2008, and a rating in excess of 50 percent on and after February 6, 2008; the Board also denied the claim for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated and remanded the Board's decision for compliance with the directives in the JMR concerning the PTSD rating and TDIU issues.  The JMR noted that, because the Board had remanded the claim of entitlement to a temporary total rating for hospital treatment in June 2014, such issue was not finally adjudicated and was not before the Court.  

The Board notes that in June 2014, the Board also remanded the issue of entitlement to a temporary total rating for hospital treatment in excess of 21 days for a service-connected disability, which had been denied in a June 2011 rating decision, in order to afford the Veteran a Travel Board hearing as requested in July 2013 substantive appeal (VA Form 9).  In October 2015, the RO notified the Veteran that he had been scheduled for a Board hearing at the RO (Travel Board) regarding his appeal on November 18, 2015. 

On November 20, 2015, VA received a statement that was signed by the Veteran and dated November 18, 2015 (or the date of the hearing for the issue that the Board remanded in June 2014), and stated that he wanted to "withdraw my [a]ppeal on all issues." Similarly, in a December 2015 letter, the RO responded to an inquiry from the Veteran that his case had been remanded to schedule a personal hearing; he had been notified in a October 2015 letter that a Travel Board hearing was scheduled for November 18, 2015; but his representative had informed the RO that the Veteran had withdrawn his appeal; and, therefore, no video hearing would be scheduled. 

Meanwhile, in several letters after the June 2014 Board remand, most recently on November 5, 2015, the RO notified the Veteran that he had been placed on a list of persons wanting to appear for a Travel Board hearing, but that he could choose to appear at a different type of hearing or withdraw his appeal. The Veteran responded in April 2015 and in December 2015 that he wanted a video hearing. 

 In a November 27, 2015, letter, the Board notified the Veteran it had received his case from the Court, which was due to the June 2014 decision on PTSD and TDIU having been vacated and remanded. This letter also notified the Veteran that he could submit additional argument or evidence, and that he could waive review of any additional evidence to be submitted via a form provided for that purpose.

By letter dated in November 2015, the Board informed the Veteran that the VLJ who conducted the August 2010 Travel Board hearing was no longer employed by the Board and that he had the right to another hearing before another VLJ.  The Veteran responded that he wanted a new hearing.  In March 2016, the Board remanded the case to the RO for scheduling of the requested hearing.  On August 22, 2016, the Veteran appeared at the RO and provided testimony at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  

In February 2017, the Board remanded the case to the RO for further evidentiary development.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued an SSOC in May 2017.  The Veteran's VA file has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Prior to February 6, 2008, the Veteran's PTSD was manifested by depression, anxiety, flashbacks, difficulty sleep, nightmares, irritability, difficulty concentrating, problems with relationships, social isolation, and Global Assessment of Functioning (GAF) scores ranging from 45-65, resulting in a disability picture that more nearly approximates that of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  The evidence does not show deficiencies in most areas such work, school, family relations, judgment, thinking, or mood; nor does the evidence show an inability to establish and maintain effective relationships; the Veteran's PTSD has not resulted in total occupational and social impairment.  

2.  Beginning on February 6, 2008, the Veteran's PTSD has been manifested by ongoing symptoms of depression, anxiety, flattened affect, intrusive thoughts, difficulty sleeping due to recurring nightmares, irritability, short-temper, impaired memory, panic attacks, transient suicidal ideation, social isolation, and difficulty in establishing and maintaining relationships, resulting in deficiencies in most areas; the Veteran's PTSD has not resulted in total occupational and social impairment

.  The Veteran's service-connected PTSD has not rendered him unable to secure or follow substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD, but no more, have been met for the period prior to February 6, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a rating of 70 percent, but no more, for PTSD are met from February 6, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Code 9411 (2016).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  Factual background & Analysis-I/R PTSD.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The ratings for the Veteran's PTSD is determined by application of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116  

Historically, the Veteran's initial claim for service connection for PTSD was received in June 2006.  Submitted in support of the claim were VA progress notes dated from March 2006 to October 2006.  The records indicate that the Veteran received clinical evaluation and therapy for symptoms of a psychiatric disorder, manifested by depression, irritability, insomnia and bouts of anger.  The records reflect a GAF score of 50.  During a clinical evaluation in March 2006, it was noted that the Veteran was maintaining sobriety in the Omega program but was suffering from severe insomnia and possible depressive symptoms.  

On the occasion of his initial VA examination in July 2007, he Veteran reported experiencing frequent nightmares, sleep disturbance, difficulty retaining a job, increased levels of anger, suicidal ideations, substance abuse (in remission), and flashbacks.  The Veteran also reported that his mother is afraid of him because of increased levels of anger.  It was noted that the Veteran has never married, but he has one child.  He completed twelve years of formal education.  It was noted that the Veteran was currently participating in therapy and taking medications.  

On mental status examination, the Veteran was alert and oriented to person, place and time.  His speech was clear, coherent, and of normal rate and volume.  Receptive and expressive communication appeared grossly intact.  There were no signs of circumstantiality, tangentiality, perseveration, neologism, paraphrasias, loose associations, or flight of ideas.  His thought processes showed no unusual ideations, signs or symptoms of any formal thought disorder.  He reported no hallucinations, and denied any homicidal or suicidal ideations.  There were no indications of delusions.  His judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  Cognitive functions were grossly intact.  He was currently functioning within the average of intelligence.  Delayed verbal memory suggests moderate insufficiencies.  The examiner noted that the Veteran endorsed feelings of guilt, aggressiveness, distress, nightmares, flashbacks, trouble concentrating, social anxiety, poor memory, sleep disturbance and anhedonia.  The examiner found moderate to severe impairments from an occupational viewpoint and moderate impairment from a social viewpoint.  The pertinent diagnosis was PTSD, chronic; he assigned a GAF score of 65.  

By a rating action in August 2007, the RO granted service connection for PTSD and assigned a 30 percent rating, effective June 16, 2006.  

In a statement in support of claim (VA Form 21-4138), received in February 2008, the Veteran indicated that his PTSD had gotten worse; therefore, he was seeking an increased rating for his disability.  Submitted in support of the claim were VA progress notes dated from September 2006 through January 2008.  A March 2007 VA domiciliary discharge summary shows that the Veteran was admitted into the domiciliary program in February 2006.  The discharge diagnosis was polysubstance dependence, in early remission.  His status at discharge was noted as marked improvement.  He was assigned a GAF score of 55.  During a clinical visit in May 2007, the Veteran reported that he was a lot calmer prior to discharge from the domiciliary, felt short with people.  He stated that he worked in housekeeping and was afraid of losing his job.  The Veteran indicated that he has been more depressed and anxious.  The diagnosis was adjustment disorder, R/O PTSD; he was assigned a GAF score of 45.  A psychology note, dated in June 2007, indicates that the Veteran was presently living independently in the community.  He was stable and generally functioning well in the community.  No suicidal or homicidal ideations were noted.  

When seen in January 2008, the Veteran reported that his anger manifests in walking and talking during his sleep, that he had to leave work due to losing his temper, and that he was concerned about losing his temper and becoming violent.  It was noted that the Veteran was angry about not receiving a raise at work although he felt that he had been doing a good job.  The Veteran indicated that he had loss of libido, felt tired and worn out during the day, had difficulty concentrating, and had increased anxiety.  On mental status examination, he was alert, oriented, his mood was angry, his affect was tense and constricted, his speech seemed to wander off topic at times, his thoughts were goal-directed and logical, and he appeared cognitively intact.  He denied hallucinations or homicidal or suicidal thought.  There was no evidence of paranoia or delusional thinking, looseness of associations, or flight of ideas.  The diagnoses were substance dependency in recovery and rule out PTSD. He was assigned a GAF score of 50.  

VA progress notes, dated in March 2008, show that the Veteran had poor sleep, poor appetite, weight loss, withdrawn/isolative, suicidal ideation, depressed mood, psychotic features (paranoia, delusional ideation), recurrent nightmares, hypervigilance, extreme irritability/explosiveness, and social isolation.  He reported waking up hollering at night, destroying things, having knives (with a history of attacking others during sleep), being paranoid around people, drinking alcohol, using cocaine daily, having fleeting thoughts when "coming down," and feeling that his rage could erupt at any time.  On mental status examination, he was alert, oriented, appropriately dressed and groomed, and reluctant to self-relate and fully disclose about his substance issues.  His mood was depressed; affect was anxious and guarded; speech was coherent; eye contact was fair; cognition was intact; and judgment and insight were impaired, as he was unable to correlate substance abuse, history of explosiveness, and losing jobs due to anger with his ability to get hired elsewhere.  He had paranoid and persecutory ideas. The assessment was PTSD and cocaine dependence.  He was assigned a GAF score of 48.  

The Veteran was afforded a VA examination in March 2008.  It was noted that the Veteran was prescribed Quetiapine and Sertraline daily for depression and anger.  The Veteran indicated that "I'm starting to be afraid of what I do when I'm not conscious; I woke up one morning in the living room and I don't know how I got there.  There was a knife on the floor right beside me."  The Veteran indicated that he was afraid of being around people; he explained that he had had run-ins with two or three supervisors because they tell him how to feel about certain things.  The Veteran indicated that he had difficulty controlling his anger.  The Veteran states that he has been skipping work, staying at home and not answering the phone.  The Veteran reported that his nightmares are worse during the day and that he isolated himself socially.  The Veteran indicated that his depression was worse.  The Veteran also stated that it is harder for him to deal with people now.  However, he indicated that he was still holding a job and has an apartment.  

On mental status examination, it was noted that the Veteran was casually and appropriately dressed for the season.  His grooming and hygiene appeared intact.  His eyes were significantly bloodshot.  The Veteran had no evidence tics or mannerisms except that he frequently snapped a long fingernail.  He had appropriate eye contact during the examination.  He was alert and cooperative with the examiner.  He was oriented to person, place, time and situation.  He initially appeared to be deliberately using impaired speech for dramatic effect and to emphasize his PTSD symptoms, but his ceased when he became engaged in the interview.  His speech was generally somewhat slow, soft and deliberate.  His speech improved in rate, tone and volume when discussing vocational rehab and that he liked to play golf.  His mood was described as sporadic, more down than up, which was consistent with overall affect.  His affect was blunted.  The Veteran denied suicidal ideation.  He endorsed brief homicidal ideation when angry but denied it without anger.  He denied auditory or visual hallucinations.  The Veteran did not manifest any chronic or severe ritualistic behaviors.  His thought processes were goal directed, logical and coherent.  There were no signs of psychoses during the examination.  No delusional systems or ideas of reference were noted.  Judgement for hypothetical situations was intact.  The examiner noted that the Veteran did manifest paranoid ideation consisting of "that's all the time.  I take things personally with that supervisor.  I don't trust people too much."  The Veteran also described impulse control consisting of displays of temper and fights.  There were no signs of psychosis during the examination.  No hallucinations, delusions or ideas of reference were noted.  Short term recall was intact.  Recent and remote memory was intact.  

The pertinent diagnoses were polysubstance dependence, substance induced mood disorder; PTSD due to military service and adjustment disorder with mixed anxiety and depressed mood.  He was assigned a GAF score of 55.  The examiner stated that the Veteran had minimal to moderate impairments associated with PTSD.  It was the examiner's opinion that the Veteran was impaired in vocational functioning due to his continuous polysubstance dependence than his PTSD.  

Subsequently submitted in support of the claim were VA treatment reports dated from February 2008 to December 2008.  These records show that the Veteran received ongoing clinical attention and treatment for his PTSD, including therapy.  A mental health note, dated in March 2008, indicates that the Veteran was seen for evaluation and management of his PTSD symptoms.  The Veteran indicated that he "can't stand to be around people, especially authority figures;" he stated that he had difficulty controlling his anger, and he continued to have his same sleep difficulties.  He admitted to paranoia around people.  Following a mental status examination, the assessment was PTSD; the Veteran was assigned a GAF score of 48.  A psychology note dated in April 2008 also reflects a diagnosis of PTSD, polysubstance dependence in early remission, and a GAF score of 48.  

When seen in May 2008, the Veteran stated that he was seeking individual therapy.  The Veteran reported ongoing flashbacks, nightmares, irritability, numbness of feelings, and auditory hallucinations.  He also reported that he was on the verge of losing his job due to his irritability with being switched from working in the stairwells to having to work with other people.  Following a mental status examination, he was diagnosed with PTSD and assigned a GAF score of 50.  These records also show that the Veteran was admitted to a VA hospital in September 2008, following a flashback episode when he experienced auditory and visual hallucinations.  He reported that after being transferred to work as a housekeeper in the emergency department and had increased anxiety and reported hearing voices.  He subsequently secluded himself in his apartment for 6 or 7 days secondary to a flashback he experienced at work.  He also reported feelings of being under attack at night, having nightmares, having difficulty telling reality from nightmares for the previous few weeks, being very defensive most of the time, and sometimes waking up at night with knives in his hands when he did not go to sleep with them in his hands.  The diagnoses were PTSD, history of cocaine/alcohol dependence, history of polysubstance dependence, and paranoid personality disorder with schizoid and dependent traits.  He was assigned a GAF score of 25 on admission and a GAF score of 55 on discharge.  

The records also indicate that the Veteran presented to the emergency room (ER) on April 7, 2009 as a referral from the PTSD clinic, where he had appeared emergently requesting to see his treating psychiatrist.  The Veteran reported that he had not been doing well over the past week due to job related issues and was no longer sleeping.  There was more preoccupation with his service time trauma and extreme irritability.  He was concerned about acting on his anger.  He was committed by the doctor and brought to the ER for further assistance.  The Veteran reported feeling increasingly angry and down with little interest in doing anything.  He reported that he had one history of suicide attempt years ago.  He denied any specific homicidal ideations at this time, but feared losing control of his anger if someone unknowingly upsets him.  He admitted to infrequent audio and visual hallucinations over the past week.  He denied thought broadcasting, thought insertion, ideas of reference, but did have some suspiciousness at the motives of others.  The assessment was PTSD, polysubstance dependence in early remission; he was assigned a GAF score of 30.  

In November 2009, the Veteran entered a domiciliary because of mental health issues.  It was noted that he recently got a job but was disqualified because of disabilities.  He has been working at a medical center in housekeeping.  It was noted that he last worked in the middle of October but lost the job because he was unable to stand for 8 hours.  The assessment included PTSD/depression.  The assessment was PTSD, mixed depression and anxiety, and polysubstance dependency in remission; he was assigned a GAF score of 50.  

Also of record were reports from Social Security Administration (SSA).  Among the records was an April 2010 SSA mental residual functional capacity assessment shows diagnoses of anxiety-related disorders and substance addiction disorders.  The consulting physician found that the Veteran's understanding and memory were "not significantly limited" to "moderately limited"; sustained concentration and persistence was "not significantly limited" to "moderately limited"; social interaction was "not significantly limited"; and adaptation was "not significantly limited."  The consulting physician stated that the Veteran was capable of understanding and remembering at least simple directions; could carry out simple tasks; pace and concentration were limited but claimant could maintain attention and concentration for at least a two hour period during an 8-hour day and complete a normal work week.  The physician stated that the Veteran may have restrictions dealing with others associated with polysubstance abuse, however, he could adequately relate to the public, accept supervision, and deal appropriately with criticism; he could manage stress, adjust to task setting, and deal with normal changes; and he could not manage funds.  The Veteran had recurrent and intrusive recollections of a traumatic experience, which were a source of marked distress, and had behavioral changes or physical changes associated with the regular use of substances that affect the central nervous system.  

His functional limitations from mental disorders included mild restriction of activities of daily living; mild difficulties maintaining social functioning; moderate difficulties in maintaining concentration, persistence, or pace; and one or two episodes of decompensation, each of extended duration.  The consulting physician noted that, in March 2010, the Veteran's report of symptoms and limitations showed that he was actively involved in activities with others and performing work-like activities.  The March 2010 report of contact also shows that the Veteran reported that he had erratic sleep and sleepwalked, and that he enjoyed attending craft activities and social outings for bingo, bowling, and trips to Wal-Mart with his domiciliary group.  On mental status examination, the Veteran was appropriately groomed, cognitively intact, had average intellect, good insight, and judgment with gross impairment.  The examiner found that the Veteran's understanding and memory were "not significantly limited" to "moderately limited."  An April 2010 SSA disability determination shows that the Veteran was found to be not disabled for SSA purposes.  

At his personal hearing in August 2010, the Veteran noted that his PTSD also includes anxiety and depression.  It was also noted that the Veteran suffers from paranoia about being attacked.  The Veteran noted that the July 2007 VA examiner found that his PTSD caused moderate to severe occupational impairment and moderate social impairment; and, his condition was considered as guarded.  In addition, at his March 2008 examination, the examiner stated that the Veteran suffers from paranoid ideation and impaired impulse control; at that, it was noted that the Veteran was using alcohol to self-medicate, due to increasing nightmares and flashbacks.    He was hospitalized in September 2008 for 13 days after he had a flashback experience; his PTSD nightmares were such that he was having difficulty distinguished between nightmares and reality at that time.  At discharge, he was diagnosed with PTSD, paranoid personality disorder and chronic mental illness.  His GAF score was 25 at admission and still only 55 at discharge.  

On the occasion of a VA examination for PTSD in February 2011, it was noted that the Veteran was currently taking medication for nightmares/psychosis and for depression and anger.  The Veteran stated that therapy has increased his awareness of his mental disorders, but medication and therapy have not removed the symptoms.  The Veteran indicated that he had acquired some coping skills, but it was still too hard to live "on the outside" because of isolation, depression, anger, nightmares, and hallucinations.  It was noted that, in addition to the PTSD, the Veteran has depression which is characterized by feelings of hopelessness, worthlessness, guilt, periods of sadness and tearfulness, decreased appetite and increased isolation.  It was noted that the Veteran had a history of polysubstance abuse, with a brief relapse to cocaine use in December 2010, but he has been abstinent since then.  

It was noted that the Veteran has never been married, but he has one adult son and two grandchildren; he stated that he gets along okay with his son.  The Veteran stated that his mother was afraid of him because while he lived with her he would sleep walk and he had nightmares that caused him to scream.  The Veteran reported that he did not have close friends, interests, or hobbies.  The Veteran reported that he tried to commit suicide in 1989, but he has not had any attempts recently.  

On examination, the examiner noted that the Veteran was clean, neatly groomed and casually dressed.  The examiner noted that the Veteran exhibited hand wringing; he was lethargic and tense.  Speech was impoverished.  He was cooperative and guarded.  His affect was constricted and blunted.  His mood was anxious and depressed.  The examiner noted that the Veteran was easily distracted.  He was oriented to time, person and place.  Thought process was unremarkable.  Thought content revealed suicidal ideation and paranoid ideation.  The examiner also noted that the Veteran expressed paranoid delusions.  The Veteran reported difficulty falling and staying asleep even with medication; he is awakened by nightmares at least once a week.  The Veteran also reported auditory and visual hallucinations.  No obsessive or ritualistic behavior noted.  The Veteran reported having panic attacks, especially when he is traveling in the mountains or when he gets very angry.  He denied any suicidal or homicidal thoughts.  He had poor impulse control.  He reported that isolates himself from others and does not try to get to know other people.  The examiner noted that remote and recent memories were mildly impaired.  The pertinent diagnosis was PTSD, dysthymia, and polysubstance abuse; he was assigned a GAF score of 45.  

VA progress notes dated from September 2011 through January 2012 include social work outpatient notes which indicate that the Veteran reported being homesick, having regular contact with his mother, and being engaged in a recovery program.  His mental status was stable, alert, oriented, focused, and engageable; his mood was euthymic/depressed; and he denied suicidal or homicidal ideation.  His normal activities included walking, reading, golf, spending time with friends, and watching movies.  He reported increased long-distance contact with his mother/family over the holidays but was depressed about not being able to visit his family for the holidays.  A March 2012 VA treatment record shows that the Veteran reported that he had depression from not being able to see his family, residual depression and anxiety about his social situation, nightmares, and that he attended church.  On mental status examination, he was alert, coherent, and communicative; appropriately dressed with good grooming and hygiene; insight and judgment were good; he denied hallucinations, suicidal or homicidal ideation; and had prominent, residual PTSD symptoms.  The diagnoses were PTSD, mixed depression and anxiety, polysubstance dependency in remission, and personality disorder not otherwise specified, strong borderline and personality traits.  He was assigned a GAF score of 45.  

The Veteran was afforded a QTC examination in August 2012.  At that time, he reported that he was living alone since the last examination, but he continued to have phone contact with his family.  The Veteran reported that he had never been married; he stated that he finds it hard to deal with relationships so he doesn't really try.  The Veteran reported sporadic attendance at church and that he attended narcotics anonymous meetings.  The Veteran reported spending the average day watching television.  

The examiner noted that the symptoms of Veteran's PTSD were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure or irrelevant, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, grossly inappropriate behavior, and neglect of personal appearance and hygiene.  The diagnosis was PTSD, and the Veteran was assigned a GAF score of 50.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner opined that the crossover of the Veteran's symptoms, which were suggestive of either substance abuse or PTSD, make dissection of symptoms and assignment of their role in his overall impairment impossible. The examiner further opined that he found that the Veteran's presented history had quite dubious features as to the validity of the claims that were made, and although he had attempted to consider the issue absent of consideration of the validity of the Veteran's claims, he could not say that the Veteran was unable to sustain gainful employment from the service-connected issue (PTSD) alone.  

Of record is a psychiatric attending note, dated April 30, 2014, indicating that the Veteran had been denied a request to participate in CWT.  On examination, it was noted that he was expressing his anger appropriately.  His mood was angry, affect was consistent with mood.  There was no flight of ideas and no loose associations.  Not suicidal or homicidal.  He was not hallucinating.  The examiner noted that the anger he was experiencing made it appear as though he was paranoid.  Insight was fair.  Judgement was good.  

Submitted in support of the claim were VA progress notes dated from May 2013 to August 2015.  These records indicate that the Veteran reported experiencing symptoms that include nightmares, hyper startle, and irritability.  GAF scores of 50.  

At his personal hearing in August 2016, the Veteran testified that his problems began way before February 2008.  The Veteran indicated that he was working in stairwells at that time, and because of the voices that he was hearing, they had to take him out of the stairways; in fact, he stated that was the last job that he had.  The Veteran indicated that he worked doing maintenance in the stairwells.  The Veteran indicated that he had previously worked as a machine operator; however, because of the medications he was taking, he was no longer allowed to operate any of the machines.  The Veteran maintained that his symptoms were just as bad when he first filed his claim for PTSD as they are now.  The Veteran related that the medications cause him to be groggy, at least until around noon.  The Veteran also reported that his problem with loud noises and his inability to be around people start to affect him as the day progresses; he again reported that it is hard for him to be around people.  

Received in March 2017 were VA progress notes dated from January 2006 to March 2017 which show that the Veteran has continued to receive clinical evaluation and treatment for symptoms of his PTSD.  The Veteran was seen in an ER in March 2017; at that time, it was noted that he had suicidal thoughts.  

On April 26, 2017, the Veteran underwent a DBQ PTSD examination by a contractor.  It was noted that the Veteran recently moved from his lifetime home to a VA facility while participating in the PTSD treatment program.  It was noted that the Veteran worked as a janitor from 2007 to 2010; he applied to the CWT program for a similar job, but was denied because the doctor said "I could not operate light machinery on my medications; he says that he appealed the decision for some time and then snapped. "  The examiner noted that the Veteran's PTSD is manifested by symptoms that include: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting,.  

The examiner stated that the Veteran presented for psychometric testing and the clinical interview appearing anxious.  He was casually dressed, well-groomed, and appeared to be cooperative.  He was attentive; alert and oriented x4.  Eye contact was normative.  Speech pattern was within the normal range.  He did not interrupt.  Tangentially of speech was not observed.  Gross psychomotor activity was not significant.  He answered the examiner's queries in a matter of fact fashion.  Affect was moderately restricted.  He was not on the verge of tears at any time.  Mental status examination did not reveal clinically significant memory dysfunction.  Long-term autobiographical memory appeared to be intact.  He did not present with aphasia, apraxia, or agnosia.  Mood congruent delusions and hallucinations were neither volunteered nor elicited.  Judgment and impulse control appeared to be good to fair at his point.  He had had remote episodes of passive suicidal ideation, but denied active ideation at present.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

A.  Rating in excess of 30 percent prior to February 6, 2008.

After review of the evidentiary record, the Board finds that, prior to February 6, 2008, the Veteran's service-connected PTSD warrants a rating of 50 percent.  In this case, the Board concludes that the July 2007  VA examination and ongoing VA treatment reports reflect findings that more nearly approximate a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to flattened affect, disturbances of mood, and difficulty establishing and maintaining effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list.).  The Board looks in particular to the July 2007 VA examination, during which the examiner found that the Veteran endorsed feelings of guilt, aggressiveness, distress, nightmares, flashbacks, trouble concentrating, social anxiety, poor memory, sleep disturbance and anhedonia.  Although the examiner assigned a GAF score of 65, he also stated that the Veteran's PTSD resulted in moderate to severe impairments from an occupational viewpoint and moderate impairment from a social viewpoint.  In that connection, the Board notes that the Veteran's treating VA physicians have noted on multiple occasions that the Veteran's mood and affect were found to be depressed and anxious.  The Veteran also discussed with his treating professionals his increasing inability to concentrate on his work and his increasing irritability and frustration.  

The Board notes that a 50 percent evaluation is also consistent with the Veteran's GAF scores for this period.  The Veteran has been assigned GAF scores ranging from 45 to 65 during the period prior to February 6, 2008.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  The Board finds that the GAF scores are consistent with the Veteran's examination and with the 50 percent evaluation.  

A rating higher than 50 percent is not warranted for the period prior to February 6, 2008.  According to the report of the VA psychiatric examination in July 2007, his speech was clear, coherent, and of normal rate and volume.  Receptive and expressive communication appeared grossly intact.  There were no signs of circumstantiality, tangentiality, perseveration, neologism, paraphrasias, loose associations, or flight of ideas.  His thought processes showed no unusual ideations, signs or symptoms of any formal thought disorder.  He reported no halllucinations, and denied any homicidal or suicidal ideations.  There were no indications of delusions.  His judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  Cognitive functions were grossly intact.  He was currently functioning within the average of intelligence.  There was no flight of ideas and no loosening of associations.  No obsessions or compulsions were elicited. He did not have any suicidal or homicidal ideations.  The Board further finds that there is no persuasive medical evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, such as to warrant a 70 percent rating. 

The Board has also considered but does not find that the Veteran's PTSD at any time prior to February 6, 2008 approximated a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Here, the medical evidence does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  The Board has also has considered but does not find that the Veteran's PTSD causes total social and occupational impairment; thus, it does not more nearly approximate a 100 percent disability rating under 38 38 C.F.R. § 4.130 , Diagnostic Code 9411.  

For all the foregoing reasons, the Board finds that the Veteran's service-connected PTSD warrants a rating of 50 percent, but no higher, for the period prior to February 6, 2008.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Rating in excess of 50 percent for PTSD from February 6, 2008.

After carefully considering the evidence of record in light of the rating criteria provided above, the Board finds the Veteran's service-connected PTSD warrants a 70 percent disability rating, but no higher, from February 6, 2008, forward.  Significantly, the pertinent evidence of record during this period shows that the Veteran's service-connected PTSD was manifested by symptoms including chronic depression and chronic panic attacks. chronic panic attacks.  Other symptoms include chronic anxiety, anger outbursts, passive suicidal thoughts, and social isolation.  The evidence reflects that the Veteran's PTSD symptoms were of such severity and persistence that they caused deficiencies in most areas, including his mood, family relations, and work.  The August 2012 and April 2017 examination reports show that this level of impairment due to one or more of the representative symptoms for the 70 percent rating has continued.  Thus, the schedular criteria for a 70 percent evaluation have been approximated.  

The evidence does not, however, show that the Veteran has had symptoms severe enough to warrant a 100 percent rating.  He does not manifest or nearly manifest the behavioral elements of 100 percent disability.  There is no documented instance of grossly inappropriate behavior.  While the Veteran has expressed passive suicidal ideations, there is no documented instance of the Veteran being an imminent danger to himself or others, let alone persistence of such danger.  There is no report of any episodes of inability to perform activities of daily living.  There is no clinical evidence of actual disorientation to time and place.  There is no documentation of loss of memory of the names of close relatives, his occupation, or of his own name. Nor does the evidence show that he had other symptoms of like kind to those listed in for the 100 percent rating.  Moreover, the preponderance of evidence shows that he has never had total social and occupational impairment. Taking the evidence all together, the preponderance of it is against a rating higher than 70 percent for any time during the appeal period.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds that the Veteran's PTSD, to specifically include his avoidance of social interaction, and difficulty adapting to stressful social and work situations, more nearly approximate the level of disability contemplated by the 70 percent rating.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.7 (2016).  

Thus, while the criteria for a 70 percent evaluation have been met and the appeal is granted to this extent, the criteria for a total schedular evaluation for PTSD are not met.  In essence, the preponderance of the evidence is against an evaluation in excess of 70 percent for PTSD from February 6, 2008.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107 (b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 70 percent.  

Extraschedular Consideration.

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms are contemplated both in kind and degree by the scheduler criteria.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Doucette v. Shulkin, 28 Vet. App. 366 (2017). (finding that there was no duty to provide a lengthy discussion on extraschedular consideration when the functional effects of the Veteran's service-connected impairment did not reasonably raise the issue of whether referral for extraschedular consideration is warranted, and the Veteran had not raised the issue that the schedular rating was inadequate.)  


III.  Factual background & Analysis-TDIU.

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16 (a) (2016).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2016).  

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

The Veteran is currently service-connected for PTSD, which as determined above, has been evaluated as 70 percent disabling herein.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16 (a).  The Board has also considered whether referral is warranted for the period during which he did not meet the scheduler percentage requirements but finds that referral is not warranted.  

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.  

The Board must determine whether the Veteran's service-connected disabilities prevented him from working at substantially gainful employment consistent with his work background and education.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16 (a), "marginal employment shall not be considered substantially gainful employment."  

The Veteran contends that his service-connected PTSD prevents him from seeking, gaining, and maintaining meaningful, gainful employment.  

The record reflects that the Veteran completed high school (GED), and VA and SSA records, including a Disability determination and transmittal form, dated in December 2009, indicate that the Veteran worked doing warehouse forklift from 1990 to 2005, and he worked in housekeeping from 2007 until October 2009.  In his application for social security disability (SSD) benefits, in April 2010, the Veteran reported that he stopped working in October 2009; he stated that he was limited from working due to PTSD, depression and degenerative arthritis.  

Following an examination in October 2009, the impression was PTSD, hyperlipidemia, and DJD with history of chronic ankle pain.  It was noted that the Veteran was medically cleared for hire as housekeeping aide with limitations pending listed test.  

Of record is the report of a counseling narrative, dated in October 2009, which found that the Veteran had an impairment to employability because his disabilities prevented him from preparing for, obtaining or maintaining employment in a suitable occupation.  It was noted that the Veteran suffered a decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  In addition, it was noted that his PTSD symptoms impacted his ability to interact with others appropriately.  In addition, it was determined that the lack of education, training for suitable employment, with a GED and no additional education or training to apply to an occupational setting.  Based on his level of functional impairment, coupled with these additional factors, it is determined that the Veteran is considered to have a serious employment handicap.  His current physical and psychological capacities to participate in long-term training are considered encouraging for developing the skills needed to enhance future marketability in a timely manner.  It was determined that the Veteran's participation in long-term training would ultimately equip him with the resources needed to enhance future marketability and increase his prospects for obtaining and maintaining suitable competitive employment.  

Among the records was an April 2010 SSA mental residual functional capacity assessment which reflects diagnoses of anxiety-related disorders and substance addiction disorders.  The consulting physician found that the Veteran's understanding and memory were "not significantly limited" to "moderately limited"; sustained concentration and persistence was "not significantly limited" to "moderately limited"; social interaction was "not significantly limited"; and adaptation was "not significantly limited."  The consulting physician stated that the Veteran was capable of understanding and remembering at least simple directions; could carry out simple tasks; pace and concentration were limited but claimant could maintain attention and concentration for at least a two hour period during an 8-hour day and complete a normal work week.  The physician stated that the Veteran may have restrictions dealing with others associated with polysubstance abuse, however, he could adequately relate to the public, accept supervision, and deal appropriately with criticism; he could manage stress, adjust to task setting, and deal with normal changes; and he could not manage funds.  

Based on the evidence of record, the Board finds that the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  In this regard, the record reflects that he worked on a regular basis doing maintenance work until 2009.  The records specifically noted that in November 2009, the Veteran entered a domiciliary because of mental health issues.  It was noted that he recently got a job but was disqualified because of disabilities.  It was further noted that he last worked he lost his job because he was unable to stand for 8 hours.  Therefore, while he has been treated for ongoing and fluctuating PTSD symptoms, the record shows that he was successfully performing and working through the VA CWT program until he became unable to stand as a result of a physical condition, and not his PTSD symptoms.  

Furthermore, following the examination in August 2012, the VA examiner opined that he found that the Veteran's presented history had quite dubious features as to the validity of the claims that were made, and although he had attempted to consider the issue absent of consideration of the validity of the Veteran's claims, he could not say that the Veteran was unable to sustain gainful employment from the service-connected issue (PTSD) alone.  

The Board determines that, in the instant case, that the evidence weighs against a finding that due to his service-connected PTSD, the Veteran was unable to perform the physical and mental acts required to secure and follow a substantially gainful occupation.  

In light of the foregoing, the Board finds that, while the Veteran's PTSD has been evaluated as 70 percent disabling herein, and as such, has resulted in a level of occupational and social impairment with deficiencies in areas such as work, school, family relationships, judgment, thinking and mood, the record does not reflect that the Veteran's PTSD symptoms are so severe as to render him incapable of obtaining and maintaining substantially gainful employment.  

Based on the foregoing, the Board concludes that while the Veteran undoubtedly had occupational impairment as a result of his service-connected PTSD, as evidenced by the 70 percent disability rating assigned herein, the evidence does not show that his service-connected PTSD precludes him from securing and following a substantially gainful occupation.  For the reasons set forth above, the preponderance of the evidence is against the claim.  Therefore, a total disability rating based on individual unemployability due to a service-connected disability is not warranted.  


ORDER

An initial rating of 50 percent rating for PTSD is granted prior February 6, 2012, subject to the regulations governing the payment of VA monetary benefits.  

An initial increased rating of 70 percent, but no higher, for service-connected PTSD is granted for the period beginning on February 6, 2012, forward, subject to laws and regulations governing the award of monetary benefits.  

Entitlement to a TDIU is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


